Title: From William Stephens Smith to Abigail Amelia Adams Smith, 3 September 1805
From: Smith, William Stephens
To: Smith, Abigail Amelia Adams



My dear
New York Septr. 3d. 1805

I have just recieved your favor of the 26th. ulto. I am content that you should act as you wisdom dictates relative to our Children with you.
I expect a long letter giving an account of the great Commencement. I have written Caroline & shall write William. Inclosed is a Letter from our son John, all parts of the family are in health.
After this I shall not trouble you with the News papers—their Batteries are silenced relative to me—they point their Guns at Governors, and  family. There are nine line of Battle Ships English with Transports and attendant Frigates arrived in the River St. John’s, in East Florida, for the purpose as is said of taking the florida’s. The Spaniards are in great consternation.
Love to all.
Yours truely,
W: S: SmithNote by Abigail Adams on cover
I opend it thinking it an outside cover I did not read it
